


AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT
BETWEEN
DSW INC
AND
Roger Rawlins
This Standard Executive Employment Agreement (“Agreement”) by and between DSW
Inc. (“Company”) and Roger Rawlins (“Executive”), collectively, the “Parties,”
is effective as of the date signed (“Effective Date”) and supercedes and
replaces any other oral or written employment-related agreement between the
Executive and the Company.
1.00    Duration
This Agreement will remain in effect from the Effective Date until it terminates
as provided in Section 5.00. Any notice of termination required to be given
under this Agreement must be given as provided in Section 6.00 and will be
effective on the date prescribed in Section 5.00.
2.00    Executive’s Employment Function
2.01    Position. The Executive agrees to serve as the Company’s Executive Vice
President, Omni Channel with the authority and duties customarily associated
with this position and to discharge any other duties and responsibilities
assigned by the Chief Executive Officer (CEO). The Executive will report
directly to and be subject to the supervision, advice and direction of the Chief
Executive Officer (CEO), or his/her designate. The Executive agrees at all times
to observe and be bound by all Company rules, policies, practices, procedures
and resolutions that generally apply to Company employees of comparable status
and which do not conflict with the specific terms of this Agreement.
2.02    Place of Performance. The Executive’s duties will principally be
performed in Columbus, Ohio, except for required travel on the Company’s
business, unless the Chief Executive Officer (CEO) requires the Executive to
perform duties at another location.
3.00    Compensation
The Company will pay the Executive the amounts described in Section 3.00 as
compensation for the services described in this Agreement and in exchange for
the duties and responsibilities described in Section 4.00.
3.01    Base Salary. The Company will pay to the Executive an annualized base
salary to be determined from time to time and reviewed annually, which may be
adjusted at the Company’s discretion (“Base Salary”). The Executive’s Base
Salary will be paid in installments that correspond with the Company’s normal
payroll practices.


        
3.02    Cash Incentive Bonus.




--------------------------------------------------------------------------------




[1]    The Executive will be eligible to receive a Cash Incentive Bonus under
the terms of the DSW Inc. Incentive Compensation Plan (“Incentive Plan”), as
modified by the Company. The Company intends to provide the Executive with a
cash bonus of 50% percent of Base Salary based on the Executive’s achievement of
the incentive goals established by the Company. Subsequent annual cash bonuses
will be based, in the Company’s discretion, on Incentive Goals and percentages
of Base Salary determined under the Incentive Plan that is then in effect.
[2]    Payment of Cash Bonus. Any Cash Incentive Bonus will be payable, in cash,
consistent with the Company’s normal bonus payment policy.
3.03    Equity Incentive.
[1]    Standard Stock Options. Subject to the terms of the DSW Inc. 2005 Equity
Incentive Plan and your stock option agreement, the Company will grant to the
Executive options to purchase shares of the Company’s common stock at the
closing price on the day the grant is approved by the Board of Directors. These
options will become exercisable pursuant to the terms set forth in the Company’s
standard 5-year schedule.
[2]    Restricted Stock. Subject to the terms of the DSW Inc. 2005 Equity
Incentive Plan and any applicable Restricted Stock grant agreement, Executive is
eligible to receive Restricted Stock unit grants as approved by the Board of
Directors.
3.04    Benefit Plans. Subject to their terms, the Executive may participate in
any Company sponsored employee pension or welfare benefit plan at a level
commensurate with the Executive’s title and position.
3.05    Vacations. Subject to the terms of the Company’s vacation policy, the
Executive is entitled to vacation each calendar year to be taken during periods
approved by the Chief Executive Officer (CEO).
3.06    Expenses. The Executive is entitled to receive prompt reimbursement for
all normal and reasonable expenses incurred while performing services under this
Agreement, including all reasonable travel expenses. Reimbursement for these
expenses will be made as soon as administratively feasible after the date the
Executive submits appropriate evidence of the expenditure and otherwise complies
with the Company’s business expense reimbursement policy.
3.07    Perquisite Allowance. The Company will provide Executive with the
applicable perquisite allowance under the Company’s executive perquisite
allowance program. The allowance will be grossed-up for taxes at the 45% percent
tax rate. (The term “grossed up” as used in this Agreement refers to a payment
to Executive that, after reduction for any income or excise taxes due, is equal
to the net amount payable.)
3.08    Termination Benefits. The Company also will provide the Executive with
the termination benefits described in Section 5.00.
4.00    Executive’s Obligations
The amounts described in Sections 3.00 and 5.00 are provided by the Company in
exchange for (and have a value to the Company equivalent to) the Executive’s
performance of the obligations described in this Agreement, including
performance of the duties and the covenants and releases made and entered into
by and between the Executive and the Company in this Agreement.
4.01    Scope of Duties. The Executive will:




--------------------------------------------------------------------------------




[1]    Devote all available business time, best efforts and undivided attention
to the Company’s business and affairs; and
[2]    Not engage in any other business activity, whether or not for gain,
profit or other pecuniary benefit.
[3]    However, the restriction described in Section 4.01[1] and [2] will not
preclude the Executive from:
[a]    Making or holding passive investments in outstanding shares in the
securities of publicly-owned companies or other businesses [other than
organizations described in Section 4.05], regardless of when and how that
investment was made; or
[b]    Serving on corporate, civic, religious, educational and/or charitable
boards or committees but only if this activity [i] does not interfere with the
performance of duties under this Agreement and [ii] is approved by the Chief
Executive Officer (CEO).
4.02    Confidential Information.
[1]    Obligation to Protect Confidential Information. The Executive
acknowledges that the Company and its subsidiaries, parent corporation and
affiliated entities (collectively, “Group” and separately, “Group Member”) have
a legitimate and continuing proprietary interest in the protection of
Confidential Information (as defined in Section 4.02[2]) and have invested, and
will continue to invest, substantial sums of money to develop, maintain and
protect Confidential Information. The Executive agrees [a] during and after
employment with all Group Members [i] that any Confidential Information will be
held in confidence and treated as proprietary to the Group, [ii] not to use or
disclose any Confidential Information except to promote and advance the Group’s
business interests and [b] immediately upon separation from employment with all
Group Members, to return to the Company any Confidential Information.
[2]    Definition of Confidential Information. For purposes of this Agreement,
Confidential Information includes any confidential data, figures, projections,
estimates, pricing data, customer lists, buying manuals or procedures,
distribution manuals or procedures, other policy and procedure manuals or
handbooks, supplier information, tax records, personnel histories and records,
information regarding sales, information regarding properties and any other
Confidential Information regarding the business, operations, properties or
personnel of the Group (or any Group Member) which are disclosed to or learned
by the Executive as a result of employment with any Group Member, but will not
include [a] the Executive’s personal personnel records or [b] any information
that [i] the Executive possessed before the date of initial employment
(including periods before the Effective Date) with any Group Member that was a
matter of public knowledge, [ii] became or becomes a matter of public knowledge
through sources independent of the Executive, [iii] has been or is disclosed by
any Group Member without restriction on its use or [iv] has been or is required
to be disclosed by law or governmental order or regulation. The Executive also
agrees that, if there is any reasonable doubt whether an item is public
knowledge, to not regard the item as public knowledge until and unless the Vice
President of Human Resources confirms to the Executive that the information is
public knowledge or an arbitrator, acting under Section 9.00, finally decides
that the information is public knowledge.




--------------------------------------------------------------------------------




[3]    Intellectual Property. The Executive expressly acknowledges that all
right, title and interest to all inventions, designs, discoveries, works of
authorship, and ideas conceived, produced, created, discovered, authored, or
reduced to practice during the Executive’s performance of services under this
Agreement, whether individually or jointly with any Group Member (the
“Intellectual Property”) shall be owned solely by the Group, and shall be
subject to the restrictions set forth in Section 4.02[1] above. All Intellectual
Property which constitutes copyrightable subject matter under the copyright laws
of the United States shall, from the inception of creation, be deemed to be a
"work made for hire" under the United States copyright laws and all right, title
and interest in and to such copyrightable works shall vest in the Group. All
right, title and interest in and to all Intellectual Property developed or
produced under this Agreement by the Executive, whether constituting patentable
subject matter or copyrightable subject matter (to the extent deemed not to be a
"work made for hire") or otherwise, shall be assigned and is hereby irrevocably
assigned to the Group by the Executive. The Executive shall, without any
additional consideration, execute all documents and take all other actions
needed to convey the Executive’s complete ownership interest in any Intellectual
Property to the Group so that the Group may own and protect such Intellectual
Property and obtain patent, copyright and trademark registrations for it. The
Executive agrees that any Group Member may alter or modify the Intellectual
Property at the Group Member’s sole discretion, and the Executive waives all
right to claim or disclaim authorship.
4.03    Solicitation of Employees. The Executive agrees that during employment,
and for the longer of any period of salary continuation or for two years after
terminating employment with all Group Members [1] not, directly or indirectly,
to solicit any employee of any Group Member to leave employment with the Group,
[2] not, directly or indirectly, to employ or seek to employ any employee of any
Group Member and [3] not to cause or induce any of the Group’s (or Group
Member’s) competitors to solicit or employ any employee of any Group Member.
4.04    Solicitation of Third Parties. The Executive agrees that during
employment, and for the longer of any period of salary continuation or for two
years after terminating employment with all Group Members not, directly or
indirectly, to recruit, solicit or otherwise induce or influence any customer,
supplier, sales representative, lender, lessor, lessee or any other person
having a business relationship with the Group (or any Group Member) to
discontinue or reduce the extent of that relationship except in the course of
discharging the duties described in this Agreement and with the good faith
objective of advancing the Group’s (or any Group Member’s) business interests.
4.05    Non-Competition. The Executive agrees that for the longer of any period
of salary continuation or for one year after terminating employment with all
Group Members not, directly or indirectly, to accept employment with, act as a
consultant to, or otherwise perform services that are substantially the same or
similar to those for which the Executive was compensated by any Group Member
(this comparison will be based on job-related functions and responsibilities and
not on job title) for any business that directly competes with the Group’s (or
any Group Member’s) business, which is understood by the Parties to be the sale
of significant branded or discount and off-price shoes and accessories at
department stores, specialty retail stores or home shopping network clubs.
Illustrations of businesses that compete with the Group’s business include, but
are not limited to, The TJX Companies, Inc. (T.J. Maxx; Marshall’s; The Maxx;
Marmaxx), Shoe Carnival; MJM Designer Shoes; The Shoe Dept; Payless ShoeSource;
Off-Broadway Shoes; Famous Footwear; Footstar; Wal-Mart; ; Nordstrom’s; QVC,
Inc.; HSN (IAC/InterActive Corporation). This restriction applies to any parent,
division, affiliate, newly formed or purchased business(es) and/or successor of
a business that competes with the Group’s (or any Group Member’s) business.




--------------------------------------------------------------------------------




4.06    Post-Termination Cooperation. As is required of the Executive during
employment, the Executive agrees that during and after employment with any Group
Members and without additional compensation (other than reimbursement for
reasonable associated expenses), to cooperate with the Group (and with each
Group Member) in the following areas:
[1]    Cooperation With the Company. The Executive agrees [a] to be reasonably
available to answer questions for the Group’s (and any Group Member’s) officers
regarding any matter, project, initiative or effort for which the Executive was
responsible while employed by any Group Member and [b] to cooperate with the
Group (and with each Group Member) during the course of all third-party
proceedings arising out of the Group’s (and any Group Member’s) business about
which the Executive has knowledge or information. For purposes of this
Agreement, [c] “proceedings” includes internal investigations, administrative
investigations or proceedings and lawsuits (including pre-trial discovery and
trial testimony) and [d] “cooperation” includes [i] the Executive’s being
reasonably available for interviews, meetings, depositions, hearings and/or
trials without the need for subpoena or assurances by the Group (or any Group
Member), [ii] providing any and all documents in the Executive’s possession that
relate to the proceeding, and [iii] providing assistance in locating any and all
relevant notes and/or documents.
[2]    Cooperation With Third Parties. Unless compelled to do so by
lawfully-served subpoena or court order, the Executive agrees not to communicate
with, or give statements or testimony to, any opposing attorney, opposing
attorney’s representative (including private investigator) or current or former
employee relating to any matter (including pending or threatened lawsuits or
administrative investigations) about which the Executive has knowledge or
information (other than knowledge or information that is not Confidential
Information as defined in Section 4.02[2]) as a result of employment with the
Group (or any Group Member) except in cooperation with the Company. The
Executive also agrees to notify the Vice President of Human Resources
immediately after being contacted by a third party or receiving a subpoena or
court order to appear and testify with respect to any matter affected by this
section.
[3]    Cooperation With Media. The Executive agrees not to communicate with, or
give statements to, any member of the media (including print, television or
radio media) relating to any matter (including pending or threatened lawsuits or
administrative investigations) about which the Executive has knowledge or
information (other than knowledge or information that is not Confidential
Information as defined in Section 4.02[2]) as a result of employment with the
Group (or any Group Member). The Executive also agrees to notify the Vice
President of Human Resources immediately after being contacted by any member of
the media with respect to any matter affected by this section.
4.07    Non-Disparagement. The Executive and the Company (on its behalf and on
behalf of the Group and each Group Member) agree that neither will make any
disparaging remarks about the other and the Executive will not make any
disparaging remarks about the Company’s Chairman, Chief Executive Officer or any
of the Group’s senior executives. However, this section will not preclude
[1] any remarks that may be made by the Executive under the terms of Section
4.06[2] or that are required to discharge the duties described in this Agreement
or [2] the Company from making (or eliciting from any person) disparaging
remarks about the Executive concerning any conduct that may lead to a
termination for Cause, as defined in Section 5.04[5] (including initiating an
inquiry or investigation that may result in a termination for Cause), but only
to the extent reasonably necessary to investigate the Executive’s conduct and to
protect the Group’s (or any Group Member’s) interests.




--------------------------------------------------------------------------------




4.08    Notice of Subsequent Employment. The Executive agrees to immediately
notify the Company of any subsequent employment during the period of salary
continuation after employment terminates.
4.09    Nondisclosure. The Executive agrees not to disclose the terms of this
Agreement in any manner to any person other than the Chief Executive Officer
(CEO), one of the Company’s Vice Presidents of Human Resources (or any Company
representative they expressly approve for such disclosure), the Executive’s
personal attorney, accountant and financial advisor, and the Executive’s
immediate family or as otherwise required by law.
4.10    Remedies. The Executive acknowledges that money will not adequately
compensate the Group for the substantial damages that will arise upon the breach
of any provision of Section 4.00. For this reason, any disputes arising under
Section 4.00 will not be subject to arbitration under Section 9.00. Instead, if
the Executive breaches or threatens to breach any provision of Section 4.00, the
Company will be entitled, in addition to other rights and remedies, to specific
performance, injunctive relief and other equitable relief to prevent or restrain
any breach or threatened breach of Section 4.00.
4.11    Return of Company Property. Upon termination of employment, the
Executive agrees to promptly return to the Company all property belonging to the
Group or any Group Member.
5.00    Termination and Related Benefits
This Agreement will terminate upon the occurrence of any of the events described
in this section.
5.01    Rules of General Application. The following rules apply generally to the
implementation of Section 5.00:
[1]    Method of Payment. The Company, at its option, may elect to pay, as a
lump sum, any installment payments due under Section 5.00. If the Company
decides to accelerate payment of any installment obligation due under Section
5.00, the amount paid will be reduced to reflect the value of the accelerated
payment. This reduction will be based on the rate paid under 90-day U.S.
Treasury Bills issued on the first issue date after this Agreement terminates.
[2]    Application of Pro Rata. Any pro rata share required to be paid under
Section 5.00 will be based on the number of days between the first day of the
fiscal year during which the Executive terminates employment and the date that
the Executive terminates employment divided by the number of days in the fiscal
year during which the Executive terminates employment.
5.02    Termination Due to Executive’s Death. This Agreement will terminate
automatically on the date the Executive dies. As of that date, and subject to
Section 5.04[6], the Company will make the following payments to the person the
Executive designates on the attached Beneficiary designation form or, with
respect to any Equity Incentive, the beneficiary the Executive designates under
the Stock Incentive Plan under which the award was issued (“Beneficiary”):
[1]    Base Salary. The unpaid Base Salary the Executive earned to the date of
termination.
[2]    Cash Incentive Bonus. The pro rata share of any Cash Incentive Bonus that
would have been paid to the Executive had the Executive not died based on the
extent to which performance standards are met on the last day of the year in
which the Executive dies.
[3]    Equity Incentive. Subject to the terms of any applicable agreement,
[a] the Executive’s Beneficiary may exercise any outstanding stock options that
are then vested when the Executive




--------------------------------------------------------------------------------




dies and [b] those that would have been vested on the last day of the fiscal
year during which the Executive dies if the Executive had not died.
[4]    Other. Any rights accruing to the Executive under any employee benefit
plan, fund or program maintained by any Group Member will be distributed or made
available as required by the terms of the plan fund or program or as required by
law.
5.03    Termination Due to Executive’s Disability. The Company may terminate
this Agreement after ascertaining that the Executive is Disabled (as defined
below - “Disability”) by delivering to the Executive a written notice of
termination for Disability that includes the date termination for Disability is
to be effective. Subject to Section 5.04[6], if that notice is given and if all
requirements of this Agreement are met (including those imposed under Section
7.00), the Company will make the following payments to the Executive:
[1]    Base Salary. The unpaid Base Salary the Executive earned to the date of
termination.
[2]    Cash Incentive Bonus. The pro rata share of any Cash Incentive Bonus that
would have been paid to the Executive had the Executive not become Disabled
based on the extent to which performance standards are met on the last day of
the year in which the Executive becomes Disabled.
[3]    Equity Incentive. Subject to the terms of any applicable agreement,
[a] the Executive may exercise any outstanding stock options that are vested
when the Executive became Disabled and [b] those that would have been vested on
the last day of the fiscal year during which the Executive becomes Disabled if
the Executive had not become Disabled.
[4]    Other. Any rights accruing to the Executive under any employee benefit
plan, fund or program maintained by any Group Member will be distributed or made
available as required by the terms of the plan fund or program or as required by
law.
[5]    Definition of Disability. For these purposes, Disability means that, for
more than six consecutive months, the Executive is unable, with a reasonable
accommodation, to perform the duties described in Section 4.01 on a full-time
basis due to a physical or mental disability or infirmity.
5.04    Termination for Cause. The Company may terminate the Executive’s
employment for Cause (as defined below - “Cause”) by delivering to the Executive
a written notice describing the basis for this termination and the date the
termination for Cause is to be effective. If the Executive is terminated for
Cause and if all requirements of this Agreement are met (including those imposed
under Section 7.00), the Company will make the following payments to the
Executive:
[1]    Base Salary. The unpaid Base Salary the Executive earned to the date of
termination.
[2]    Cash Incentive Bonus. Any unpaid Cash Incentive Bonus earned for the
fiscal year that ends before the fiscal year during which the Executive is
terminated for Cause (but no Cash Incentive Bonus will be given with respect to
the fiscal year during which the Executive is terminated for Cause).
[3]    Equity Incentive. The Executive’s entitlement to Equity Incentive will be
limited to those specifically described in the Company’s Stock Incentive Plan
and any applicable stock option and restricted stock agreements.




--------------------------------------------------------------------------------




[4]    Other. Any rights accruing to the Executive under any employee benefit
plan, fund or program maintained by any Group Member will be distributed or made
available as required by the terms of the plan fund or program or as required by
law.
[5]    Definition of Cause. For these purposes, Cause means the Executive’s
[a] failure to substantially perform the duties associated with employment under
this Agreement; [b] willful, illegal or grossly negligent conduct that is
materially injurious to the Company or any Group Member monetarily or otherwise;
[c] violation of laws or regulations governing the Company or to any Group
Member; [d] breach of any fiduciary duty owed to the Company or any Group
Member; [e] misrepresentation or dishonesty which the Company determines has had
or is likely to have a material adverse effect upon the Company’s or any Group
Member’s operations or financial condition; [f] breach of Section 4.00 of this
Agreement; [g] involvement in any act of moral turpitude that has an injurious
effect on the Company (or any Group Member) or its reputation; or [h] breach of
the terms of any non-solicitation or confidentiality clauses contained in an
Standard Executive Employment Agreement(s) with a former employer. The Company’s
dissatisfaction with the Executive’s performance, or the business results
achieved, shall not, in and of itself, constitute Cause under this Section.
[6]    Subsequent Information. The terms of Section 5.04 will apply if, after
the Executive terminates under any other provision of Section 5.00, the Company
learns of an event that, had it been known before the Executive terminated
employment, would have justified a termination for Cause. In this case, the
Company will be entitled to recover (and the Executive agrees to repay) any
amounts (other than legally protected benefits) that the Executive received
under any other provision of Section 5.00 reduced by the amount the Executive is
entitled to receive under Section 5.04.
5.05    Voluntary Termination by Executive. The Executive may voluntarily
terminate employment with the Company at any time by delivering to the Company a
written notice specifying the date termination is to be effective, in which case
the Company will make the following payments to the Executive if all
requirements of this Agreement are met (including those imposed under Section
7.00):
[1]    Base Salary. The unpaid Base Salary the Executive earned to the date of
termination.
[2]    Cash Incentive Bonus. Any unpaid Cash Incentive Bonus earned for the
fiscal year that ends before the fiscal year during which the Executive
voluntarily terminates (but no Cash Incentive Bonus will be given with respect
to the fiscal year during which the Executive voluntarily terminates).
[3]    Equity Incentive. The Executive’s entitlement to Equity Incentive will be
limited to those specifically described in the Company’s Stock Incentive Plan
and any applicable stock option and restricted stock agreements.
[4]    Other. Any rights accruing to the Executive under any employee benefit
plan, fund or program maintained by any Group Member will be distributed or made
available as required by the terms of the plan fund or program or as required by
law.
5.06    Involuntary Termination Without Cause. The Company may terminate the
Executive’s employment at any time Without Cause (as defined below) by
delivering to the Executive a written notice specifying the date termination is
to be effective. Subject to Section 5.04[6], if this notice is given and if




--------------------------------------------------------------------------------




all requirements of this Agreement are met (including those imposed under
Section 7.00), the Company will make the following payments to the Executive as
of the effective date of termination Without Cause:
[1]
Base Salary. For 12 months beginning on the date of termination Without Cause,
the Company will continue to pay the Executive’s Base Salary at the rate in
effect on the date of termination Without Cause. As a condition of this salary
continuation, the Executive is expected to promptly and reasonably pursue new
employment. If during the 12 months of salary continuation the Executive becomes
employed either as an employee or a consultant, the Executive’s Base Salary paid
by the Company will be reduced by the amount of Base Salary or consultant
compensation paid by the new employer or entity for the remainder of the 12
month salary continuation period. The Executive agrees to immediately notify the
Company of any subsequent employment or consulting work during the period of
salary continuation.

[2]    Health Care. The Company will reimburse the Executive for the cost of
maintaining continuing health coverage under COBRA for a period of no more than
12 months following the date of termination, less the amount the Executive is
expected to pay as a regular employee premium for such coverage. Such
reimbursements will cease if the Executive becomes eligible for similar coverage
under another benefit plan.
[3]    Cash Incentive Bonus. The pro rata share of any Cash Incentive Bonus that
would have been paid to the Executive had the Executive not been terminated
Without Cause based on the extent to which performance standards are met on the
last day of the year in which the Executive is terminated Without Cause.
[4]    Equity Incentive. Subject to the terms of the Company’s Stock Incentive
Plan and any applicable agreement, the Executive may exercise any outstanding
stock options that are vested on the date of termination Without Cause and those
that would have vested during the one year following the effective date of
termination Without Cause as if the Executive had remained employed throughout
that one-year period.
[5]    Other. Any rights accruing to the Executive under any employee benefit
plan, fund or program maintained by any Group Member will be distributed or made
available as required by the terms of the plan fund or program or as required by
law.
[6]    Definition of Without Cause. For purposes of this Agreement, Without
Cause means termination of the Executive’s employment by the Company for any
reason other than those set forth in Section 5.02, 5.03 or 5.04.
6.00    Notice
6.01    How Given. Any notice permitted or required to be given under this
Agreement must be given in writing and delivered in person or by registered,
U.S. mail, return receipt requested, postage prepaid, or through Federal
Express, UPS, DHL or any other reputable professional delivery service that
maintains a confirmation of delivery system. Any delivery must be addressed to
the Company’s Vice President of Human Resources at the Company’s then-current
corporate offices or to the Executive at the Executive’s address as contained in
the Executive’s personnel file.
6.02    Effective Date. Any notice permitted or required to be given under this
Agreement will be effective on the date it is delivered, in the event of
personal delivery, or on the date its receipt is




--------------------------------------------------------------------------------




acknowledged, in the event of delivery by registered mail or through a
professional delivery service described in Section 6.01.
7.00    Release
In exchange for the payments and benefits described in this Agreement, as well
as any and all other mutual promises made in this Agreement, the Executive and
the Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees, legatees and assigns agree to release
and forever discharge the Company, the Group and each Group Member and their
executives, officers, directors, agents, attorneys, successors and assigns, from
any and all claims, suits and/or causes of action that grow out of or are in any
way related to the Executive’s recruitment to or employment with the Company and
all Group Members, other than any claim that the Company has breached this
Agreement. This release includes, but is not limited to, any claims that the
Company, the Group or any Group Member violated the Employee Retirement and
Income Security Act of 1974; the Age Discrimination in Employment Act; the Older
Worker’s Benefit Protection Act; the Americans with Disabilities Act; Title VII
of the Civil Rights Act of 1964 (as amended); the Family and Medical Leave Act;
any law prohibiting discrimination, harassment or retaliation in employment; any
claim of promissory estoppel or detrimental reliance, defamation, intentional
infliction of emotional distress; or the public policy of any state, or any
federal, state or local law. The Executive agrees, upon termination of
employment with all Group Members, to reaffirm and execute this release in
writing. If the Executive fails to reaffirm and execute this release, the
Executive agrees to forego any payment from the Company as if the Executive had
terminated employment voluntarily under Section 5.05. Specifically, the
Executive agrees that a necessary condition for the payment of any of the
amounts described in Section 5.00 in the event of termination (except
termination under Section 5.02) is the Executive’s reaffirmation of this release
upon termination of employment. The Executive acknowledges that the Executive is
an experienced senior executive knowledgeable about the claims that might arise
in the course of employment with the Company and knowingly agrees that the
payments upon termination (except those payable upon the Executive’s death)
provided for in this Agreement are satisfactory consideration for the release of
all possible claims. The Executive is advised to consult with an attorney prior
to executing this Agreement. The Executive acknowledges that 21 days have been
given to consider this release. The Executive may revoke consent to this
Agreement by delivering a written notice of such revocation to the Company
within seven days of signing this Agreement. If the Executive revokes this
consent, this Agreement will become null and void and the Executive must return
any compensation received under it, except salary earned for actual work.
8.00    Insurance
To the extent permitted by law and its organizational documents, the Company
will include the Executive under any liability insurance policy the Company
maintains for employees of comparable status. The level of coverage will be at
least as favorable to the Executive (in amount and each other material respect)
as the coverage of other employees of comparable status. This obligation to
provide insurance for the Executive will survive termination of this Agreement
with respect to proceedings or threatened proceedings based on acts or omissions
occurring during the Executive’s employment with the Company or with any Group
Member.
9.00    Arbitration
9.01    Acknowledgement of Arbitration. Unless stated otherwise in this
Agreement, the Parties agree that arbitration is the sole and exclusive remedy
for each of them to resolve and redress any dispute, claim or controversy
involving the interpretation of this Agreement or the terms, conditions or
termination of




--------------------------------------------------------------------------------




this Agreement or the terms, conditions or termination of Executive’s employment
with the Group and with each Group Member, including any claims for any tort,
breach of contract, violation of public policy or discrimination, whether such
claim arises under federal or state law.
9.02    Scope of Arbitration. The Executive expressly understands and agrees
that claims subject to arbitration under this section include asserted
violations of the Employee Retirement and Income Security Act of 1974; the Age
Discrimination in Employment Act; the Older Worker’s Benefit Protection Act; the
Americans with Disabilities Act; Title VII of the Civil Rights Act of 1964 (as
amended); the Family and Medical Leave Act; any law prohibiting discrimination,
harassment or retaliation in employment; any claim of promissory estoppel or
detrimental reliance, defamation, intentional infliction of emotional distress;
or the public policy of any state, or any federal, state or local law.
9.03    Effect of Arbitration. The Parties intend that any arbitration award
relating to any matter described in Section 9.00 will be final and binding on
them and that a judgment on the award may be entered in any court of competent
jurisdiction, and enforcement may be had according to the terms of that award.
This section will survive the termination or expiration of this Agreement.
9.04    Location of Arbitration. Arbitration will be held in Columbus, Ohio, and
will be conducted by a retired federal judge or other qualified arbitrator. The
arbitrator will be mutually agreed upon by the Parties and the arbitration will
be conducted in accordance with the National Rules for the Resolution of
Employment Disputes of the American Arbitration Association. The Parties will
have the right to conduct discovery pursuant to the Federal Rules of Civil
Procedure; provided, however, that the arbitrator will have the authority to
establish an expedited discovery schedule and cutoff and to resolve any
discovery disputes. The arbitrator will have no jurisdiction or authority to
change any provision of this Agreement by alterations of, additions to or
subtractions from the terms of this Agreement. The arbitrator’s sole authority
will be to interpret or apply any provision(s) of this Agreement or any public
law alleged to have been violated. The arbitrator will be limited to awarding
compensatory damages, including unpaid wages or benefits, but, to the extent
allowed by law, will have no authority to award punitive, exemplary or
similar-type damages.
9.05    Time for Initiating Arbitration. Any claim or controversy not sought to
be submitted to arbitration, in writing, within 120 days of the date the Party
asserting the claim knew, or through reasonable diligence should have known, of
the facts giving rise to that Party’s claim, will be deemed waived and the Party
asserting the claim will have no further right to seek arbitration or recovery
with respect to that claim or controversy. Both Parties agree to strictly comply
with the time limitation specified in Section 9.00. For purposes of this
section, a claim or controversy is sought to be submitted to arbitration on the
date the complaining Party gives written notice to the other that [1] an issue
has arisen or is likely to arise that, unless resolved otherwise, may be
resolved through arbitration under Section 9.00 and [2] unless the issue is
resolved otherwise, the complaining Party intends to submit the matter to
arbitration under the terms of Section 9.00.
9.06    Costs of Arbitration. The Company will bear the arbitrator’s fee and
other costs associated with any arbitration, unless the arbitrator, acting under
Federal Rule of Civil Procedure 54(b), elects to award these fees to the
Company.
9.07    Arbitration Exclusive Remedy. The Parties acknowledge that, because
arbitration is the exclusive remedy for resolving issues arising under this
Agreement, neither Party may resort to any federal, state or local court or
administrative agency concerning breaches of this Agreement or any other matter
subject to arbitration under Section 9.00, except as otherwise provided in this
Agreement, and that the decision of the arbitrator will be a complete defense to
any suit, action or proceeding instituted in any




--------------------------------------------------------------------------------




federal, state or local court before any administrative agency with respect to
any arbitrable claim or controversy.
9.08    Waiver of Jury. The Executive and the Company each waive the right to
have a claim or dispute with one another decided in a judicial forum or by a
jury, except as otherwise provided in this Agreement.
10.00    General Provisions
10.01    Representation of Executive. The Executive represents and warrants that
the Executive is not under any contractual or legal restraint that prevents or
prohibits the Executive from entering into this Agreement or performing the
duties and obligations described in this Agreement.
10.02    Modification or Waiver; Entire Agreement. No provision of this
Agreement may be modified or waived except in a document signed by the Executive
and the Company’s Chief Executive Officer or other person designated by the
Company’s Board of Directors. This Agreement, and any attachments referenced in
the Agreement, constitute the entire agreement between the Parties regarding the
employment relationship described in this Agreement, and any other agreements
are terminated and of no further force or legal effect. No agreements or
representations, oral or otherwise, with respect to the Executive’s employment
relationship with the Company have been made or relied upon by either Party
which are not set forth expressly in this Agreement.
10.03    Governing Law; Severability. This Agreement is intended to be performed
in accordance with, and only to the extent permitted by, all applicable laws,
ordinances, rules and regulations. If any provision of this Agreement, or the
application of any provision of this Agreement to any person or circumstance,
is, for any reason and to any extent, held invalid or unenforceable, such
invalidity and unenforceability will not affect the remaining provisions of this
Agreement of its application to other persons or circumstances, all of which
will be enforced to the greatest extent permitted by law and the Executive and
the Company agree that the arbitrator (or judge) is authorized to reform the
invalid or enforceable provision [1] to the extent needed to avoid the
invalidity or unenforceability and [2] in a manner that is as similar as
possible to the intent (as described in this Agreement). The validity,
construction and interpretation of this Agreement and the rights and duties of
the Parties will be governed by the laws of the State of Ohio, without reference
to the Ohio choice of law rules.
10.04    No Waiver. Except as otherwise provided in Section 9.05, failure to
insist upon strict compliance with any term of this Agreement will not be
considered a waiver of any such term.
10.05 Withholding. All payments made to the Executive under this Agreement will
be reduced by any amount:
[1]     That the Company is required to withhold in advance payment of the
Executive’s federal, state and local income, wage and employment tax liability;
and
[2]    To the extent allowed by law, that the Executive owes (or, after
employment is deemed to owe) to the Company.
However, application of Section 10.06[2] will not extinguish the Company’s right
to seek additional amounts from the Executive (or to pursue other appropriate
remedies) to the extent that the amount that may be recovered by application of
Section 10.06[2] does not fully discharge the amount the Executive owes to the
Company and does not preclude the Company from proceeding directly against the
Executive without first exhausting its right of recovery under Section 10.06[2].




--------------------------------------------------------------------------------




10.06    Survival. Subject to the terms of the Executive’s Beneficiary
designation form, the Parties agree that the covenants and promises set forth in
this Agreement will survive the termination of this Agreement and continue in
full force and effect.
10.07    Miscellaneous.
[1]    The Executive may not assign any right or interest to, or in, any
payments payable under this Agreement; provided, however, that this prohibition
does not preclude the Executive from designating in writing one or more
beneficiaries to receive any amount that may be payable after the Executive’s
death and does not preclude the legal representative of the Executive’s estate
from assigning any right under this Agreement to the person or persons entitled
to it.
[2]    This Agreement will be binding upon and will inure to the benefit of the
Executive, the Executive’s heirs and legal representatives and the Company and
its successors.
[3]    The headings in this Agreement are inserted for convenience of reference
only and will not be a part of or control or affect the meaning of any provision
of the Agreement.
10.08    Successors to Company. This Agreement may and will be assigned or
transferred to, and will be binding upon and will inure to the benefit of, any
successor of the Company, and any successor will be substituted for the Company
under the terms of this Agreement. As used in this Agreement, the term
“successor” means any person, firm, corporation or business entity which at any
time, whether by merger, purchase or otherwise, acquires all or essentially all
of the assets of the business of the Company. Notwithstanding any assignment,
the Company will remain, with any successor, jointly and severally liable for
all its obligations under this Agreement.
10.09 IRC Section 409A Compliance. The parties will administer this Agreement in
a good faith attempt to avoid imposition on Executive of penalties under Section
409A of the Internal Revenue Code, including but not limited to Section
409A(2)(B)(i), which provides that payment of amounts subject to Section 409A
may not be made to a 'key employee' earlier than six months after separation
from service. The inclusion of this provision does not establish one way or the
other whether Executive is a “key employee” under Section 409A.








--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have duly executed and delivered this Agreement,
which includes an arbitration provision, and consists of ___ pages.


EXECUTIVE
/s/ Roger Rawlins        
Dated: 3/20     ,_2014___
DSW INC.
/s/ William Jordan        
Dated: 3/21     ,_2014___






